Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 08/26/2021. Claims 1, 9, 17 have been amended. Claim 29 has been added. Claims 1-24, 28-29 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 15, 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7, 15, 23 recite “wherein the one or more data structures comprises multiple data structures.” Claims 1, 9, 17, upon which claims 7, 15, 23 depend, respectively, recite “plural data fields of the one or more data structures.” Per broadest reasonable interpretation, Examiner interprets a “data field” as a “data structure.” Thus, the “one or more data structures” of claims 1, 9, 17 already comprises “multiple data structures,” or “plural data fields.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-19, 22-25, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (U.S. Patent App. Pub. No. US 2011/0191343 A1, hereinafter referred to as "Heaton") in view of Jakobovits (U.S. Patent App. Pub. No. US 2009/0132285 A1).
Regarding (currently amended) claim 1, Heaton teaches a computerized method (Heaton: abstract) of transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, the method comprising: 
defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” or “any other types of diagnostic data (other than glucose) from nonclinical study sources” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a single two dimensional array of a second data structure, the source data being merged only into the single two dimensional array without merging any of the source data into an additional array, the patient data being preprocessed…as stored in (Heaton: figure 2, i.e., Examiner interprets the “Time-dependent data” table as the claimed single two dimensional array of a second data structure and the arrow indicating the direct transformation from the “Meta data” file to the “Time-dependent data” table without any intermediate steps as the claimed merging occurring without an additional array; ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
wherein the multiple data fields of the first data structure include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
(Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
…the patient data being preprocessed and de-identified as stored in the second data structure (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the de-identification of patient data, as taught by Jakobovits, within the system of Heaton, with the motivation of “HIPAA-compliant privacy protection” (Jakobovits: ¶ 0076).
Regarding (original) claim 2, Heaton and Jakobovits teach the method of claim 1, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 3, Heaton and Jakobovits teach the method of claim 1, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
wherein the second, third, fourth, fifth, and sixth sets of data fields include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 6, Heaton and Jakobovits teach the method of claim 1, wherein the first data structure comprises the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 7, Heaton and Jakobovits teach the method of claim 1, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 8, Heaton and Jakobovits teach the method of claim 1, comprising not selecting for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Heaton teaches a computer system (Heaton: abstract) for transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, the computer system comprising: 
a processing system (Heaton: ¶ 0013-0019); and 
a memory coupled to the processing system (Heaton: ¶ 0013-0019), 

defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” or “any other types of diagnostic data (other than glucose) from nonclinical study sources” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a single two dimensional array of a second data structure, the source data being merged only into the single two dimensional array without merging any of the source data into an additional array, the patient data being preprocessed…as stored in the second data structure (Heaton: figure 2, i.e., Examiner interprets the “Time-dependent data” table as the claimed single two dimensional array of a second data structure and the arrow indicating the direct transformation from the “Meta data” file to the “Time-dependent data” table without any intermediate steps as the claimed merging occurring without an additional array; ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
wherein the multiple data fields of the first data structure include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
processing the patient data of the first data structure for visualization at a graphical user interface such that representations of fields of the multiple data fields of the first data structure for (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
…the patient data being preprocessed and de- identified as stored in the second data structure (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 10, Heaton and Jakobovits teach the system of claim 9, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 11, Heaton and Jakobovits teach the system of claim 9, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
wherein the second, third, fourth, fifth, and sixth sets of data fields include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 14, Heaton and Jakobovits teach the system of claim 9, the first data structure comprising the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).

Regarding (previously presented) claim 15, Heaton and Jakobovits teach the system of claim 9, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 16, Heaton and Jakobovits teach the system of claim 9, wherein the processing system is configured to not select for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 17, Heaton teaches a non-transitory computer readable medium (Heaton: ¶ 0019; ¶ 0038-0039) for transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, non-transitory computer readable medium comprising computer instructions which when executed cause a processing system to execute steps (Heaton: ¶ 0019; ¶ 0038-0039) comprising: 
defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” or “any other types of diagnostic data (other than glucose) from nonclinical study sources” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a single two dimensional array of a second data structure, the source data being merged only into the single two dimensional array without merging any of the source data into an additional array, the patient data being preprocessed…as stored in the second data structure (Heaton: figure 2, i.e., Examiner interprets the “Time-dependent data” table as the claimed single two dimensional array of a second data structure and the arrow indicating the direct transformation from the “Meta data” file to the “Time-dependent data” table without any intermediate steps as the claimed merging occurring without an additional array; ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
wherein the multiple data fields of the first data structure include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
processing the patient data of the first data structure for visualization at a graphical user interface such that representations of fields of the multiple data fields of the first data structure for a given patient are arranged for display via a single window of the graphical user interface (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
…the patient data being preprocessed and de- identified as stored in the second data structure (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 19, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
wherein the second, third, fourth, fifth, and sixth sets of data fields include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 22, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, the first data structure comprising the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 23, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 24, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the computer instructions are configured to cause the processing system to not select for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 28, Heaton and Jakobovits teach the computerized method of claim 1, wherein the patient data as stored in the second data structure is de-identified to remove patient identifying information except for a numerical patient ID associated with each patient (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified to “97087” and “42121” in the table; ¶ 0076, i.e., “data is anonymized”).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 29, Heaton and Jakobovits teach the computerized method of claim 1, wherein the certain fields of the multiple fields of the first data structure are structured so as to not visibly contain the numerical or the textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields not visibly containing the lack of the tag description (i.e., not obese)).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Claims 4-5, 12-13, 20-21, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (U.S. Patent App. Pub. No. US 2011/0191343 A1, hereinafter referred to as "Heaton") in view of Jakobovits (U.S. Patent App. Pub. No. US 2009/0132285 A1), as applied to claims 1-3, 6-11, 14-19, 22-25, 28-29, further in view of Carpenter (“Are You Missing Out? Working with Missing Values to Make the Most of What is not There”).
Regarding (previously presented) claim 4, Heaton and Jakobovits teach the method of claim 1, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented as blank data fields (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))...
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the graphical user interface with a non-numeric, non- textual character(s) to convey that source data are missing or absent for such fields (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the visualization of fields with missing or absent data with a non-numeric, non-textual character(s), as taught by Carpenter, with the system of Heaton and Jakobovits, with the motivation to “[determine] if the argument contains a missing value” (Carpenter: page 5, “Detecting Missing Values – MISSING” section, first ¶)
Regarding (previously presented) claim 5, Heaton and Jakobovits teach the method of claim 1.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with non-numeric, non-textual characters which convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented by non-numeric, non-textual characters (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 12, Heaton and Jakobovits teach the system of claim 9, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented as blank data fields (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))... 
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 13, Heaton and Jakobovits teach the system of claim 9.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with non-numeric, non-textual characters which convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented by non-numeric, non-textual characters (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 20, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented as blank data fields (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))...
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the graphical user interface with a non-numeric, non-textual character(s) to convey that source data are missing or absent for such fields (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 21, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with non-numeric, non-textual characters which convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented by non-numeric, non-textual characters (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed .
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/26/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112(d) rejections, “The specification makes clear that a "data structure" is distinguishable from a "data field."”
Regarding the 103 rejections, Heaton fails to teach the amended limitations of claims 1, 9, 17 (i.e., “merging the source data of the one or more data structures into a single two dimensional array of a second data structure, the source data being merged only into the single two dimensional array without merging any of the source data into an additional array") because “Heaton discloses placing source data into multiple "relational tables.”” 
In response to Applicant’s argument that (a) regarding the 112(d) rejections, “The specification makes clear that a "data structure" is distinguishable from a "data field"”:
Applicant points to the specification stating "each of the data structures 202, 204, 206 contain data stored in individual data fields" (¶ 0022). However, this only describes the exemplary data contained in “data structures 202, 204, 206,” and does not distinguish between a "data structure" is distinguishable from a "data field." Such language appears to describe an invention in terms of what the invention can be, rather than what it actually is. Thus, Applicant's relied upon passage fails to positively and definitely require the specific meaning, which Applicant now argues. Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Per broadest reasonable interpretation, a data structure is a specialized computer format for organizing, processing, retrieving and storing data and a data field is a computer place for entering, displaying, and storing data. Thus, a “data field” is interpreted as a “data structure,” and the “one or more data structures” of claims 1, 9, 17 already comprises “multiple data structures,” or “plural data fields.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
It is respectfully submitted that Examiner maintains the aforementioned 112(d) rejections of claims 7, 15, 23 in Office Action dated 05/27/2021.
In response to Applicant’s argument that (b) regarding the 103 rejections, Heaton fails to teach the amended limitations of claims 1, 9, 17 (i.e., “merging the source data of the one or more data structures into a single two dimensional array of a second data structure, the source data being merged only into the single two dimensional array without merging any of the source data into an additional array") because “Heaton discloses placing source data into multiple "relational tables””:
It is respectfully submitted that Examiner relies on one, not both, of the relational tables (i.e., the “Time-dependent data” table in figure 2) to teach the “single two dimensional array of a second data structure.”
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626